DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated November 13th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumioka (US 2017/0054387 A1).
Regarding claim 1, Sumioka teaches an apparatus controlling a position of a camera module, the apparatus comprising: 
an operating coil disposed on a housing of the camera module to face a magnetic member disposed on a lens barrel of the camera module (See, e.g., magnet 305 in Fig. 3 which is on a lens barrel, and inductor 102 which can be a coil per paragraph [0051] and is “on” a housing insofar as these parts are connected, similarly, as the inductor 102 is three dimensional it “faces” every direction including the direction the magnet is in); 
a driving circuit configured to provide a driving current to the operating coil (See, e.g., paragraph [0051] which explains the inductor 102 is part of the driving circuit and thus necessarily receives a driving current even if not explicitly disclosed); 
a capacitor circuit configured to have a capacitor value to form a resonance circuit together with the operating coil to resonate at a resonance frequency varied depending on an inductance value of the operating coil (See, e.g., capacitor 103 which can be said to be the 
a resonance maintaining circuit configured to maintain a level of a resonance signal generated by the operating coil and the capacitor circuit (Note that as the capacitor and inductor are set to resonate to cancel out the unwanted vibrations there is necessarily a resonance maintaining circuit configured to maintain the level of the signal during normal use, because the resonance of the capacitor/inductor is matched to the unwanted vibration of the piezoelectric element. Further, note that the claim does not require a length of time that the level of signal is maintained, so whatever level the resonance signal has initially was “maintained” for a brief period of time and the limitation is met in this way); 
a resonance frequency detecting circuit configured to detect a resonance frequency signal from the resonance signal generated by the operating coil and the capacitor circuit (Note that as the capacitor and inductor are set to resonate to cancel out the unwanted vibrations there is necessarily a resonance frequency detecting circuit configured to maintain the level of the signal during normal use, because the resonance of the capacitor/inductor is matched to the unwanted vibration of the piezoelectric element); and 
a control circuit configured to control the driving circuit based on the resonance frequency signal from the resonance frequency detecting circuit (Note that there is necessarily a control circuit that controls the driving circuit based on the resonance frequency signal because during normal use the resonance frequency is calculated and factored into the driving of the device, which must happen via a driving circuit that gets instructions from a control circuit, even if the circuits are not explicitly detailed with element numbers).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 are allowed.

The following is an examiner’s reasons for indicating allowable subject matter:
Regarding claim 2, the prior art, alone or in combination, fails to teach wherein the capacitor circuit is connected in parallel with the operating coil to form the resonance circuit together with the operating coil, and the capacitor circuit comprises a first capacitor and a second capacitor connected to each other in series. 
Regarding claim 8, the prior art, alone or in combination, fails to teach a driving circuit comprising a first high-side switch and a first low-side switch connected to each other in series between a power supply voltage terminal and a ground, and a second high-side switch and a second low-side switch connected to each other in series between the power supply voltage terminal and the ground and configured to provide a driving current to the operating coil by connecting a first connection node between the first high-side switch and the first low-side switch to a first end of the operating coil and connecting a second connection node between the second high-side switch and the second low-side switch to a second end of the operating coil.

Regarding claims 3-7 and 9-13, these claims depend on an allowable/allowed base claim and are therefore allowable/allowed for at least the reasons stated supra. 
Response to Arguments
Applicant’s arguments filed on October 28th, 2020 with respect to the prior art rejections of the claims have been fully considered but are not found persuasive. 
Applicant argues on pages 3-6 of applicant’s remarks that the prior art fails to teach “a resonance maintaining circuit configured to maintain a level of a resonance signal generated by the operating coil and the capacitor circuit” saying that as Sumioka teaches the resonance frequency of the capacitor and inductor may be changed to match the frequency of the unwanted vibrations it does not teach maintaining a level of resonance signal. Examiner respectfully disagrees, pointing to the rejection of record above, which includes an additional clarifying comment regarding this point. Namely, as the claim does not require a length of time that the level of signal is maintained, whatever level the resonance signal has initially is “maintained” for a brief period of time and the limitation is met in this way. Accordingly, these arguments are not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872